— In a negligence action to recover damages for personal injuries, (1) defendant Joseph Greenstein appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, dated June 10, 1974, and made after a jury trial on the issue of liability only, as is against him and (2) plaintiff cross-appeals from so much of the same judgment as is in favor of defendants Vientos and Santiago and against him. Judgment modified, on the law, on the facts and in the interest of justice, by deleting therefrom the first, fifth and sixth decretal paragraphs. As so modified, judgment affirmed insofar as appealed from. Action remanded to Trial Term for a new trial (1) as between plaintiff and defendants Vientos and Santiago on the issue of liability and (2) on the cross claim of defendant Greenstein against defendants Vientos and Santiago. Costs are awarded to plaintiff as against defendant Greenstein. As between plaintiff and defendants Vientos and Santiago, costs are awarded to abide the event of the new trial. The verdict in favor of defendants Vientos and Santiago was against the weight of the evidence. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.